IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN RE VOLCANO CORPORATION                                    §
STOCKHOLDER LITIGATION                                       §      No. 372, 2016
                                                             §
MELVIN LAX, MELISSA GORDON, and                              §      Court Below: Court of
MOHAMMED MUNAWAR,                                            §      Chancery of the State of
                                                             §      Delaware
      Plaintiffs Below                                       §
      Appellants,                                            §      C.A. No. 10485-VCM
                                                             §
      v.                                                     §
                                                             §
GOLDMAN, SACHS & CO., KIERAN T.                              §
GALLAHUE, LESLEY H. HOWE, R. SCOTT                           §
HUENNEKENS, SIDDHARTHA KADIA,                                §
ALEXIS V. LUKIANOV, RONALD A.                                §
MATRICARIA, LESLIE V. NORWALK,                               §
DANIEL J. WOLTERMAN, and VOLCANO                             §
CORPORATION,                                                 §
                                                             §
      Defendants Below,                                      §
      Appellees.                                             §

                                   Submitted: February 8, 2017
                                   Decided:   February 9, 2017

Before STRINE, Chief Justice; HOLLAND and SEITZ, Justices.

                                           ORDER

           This 9th day of February 2017, it appears to the Court that the judgment of

the Court of Chancery should be affirmed for the reasons stated in its decision

dated June 30, 2016.1


1
    In re Volcano Corp. Stockholder Litig., 143 A.3d 727 (Del. Ch. 2016).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is hereby AFFIRMED.

                               BY THE COURT:
                               /s/ Leo E. Strine, Jr.
                               Chief Justice




                                 2